Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 1 of 34 PageID #: 4131




                EXHIBIT “A”
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 2 of 34 PageID #: 4132




                                                                    MALONE 001
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 3 of 34 PageID #: 4133




                                                                    MALONE 002
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 4 of 34 PageID #: 4134




                                                                    MALONE 003
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 5 of 34 PageID #: 4135




                                                                    MALONE 004
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 6 of 34 PageID #: 4136




                                                                    MALONE 005
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 7 of 34 PageID #: 4137




                                                                    MALONE 006
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 8 of 34 PageID #: 4138




                                                                    MALONE 007
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 9 of 34 PageID #: 4139




                                                                    MALONE 008
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 10 of 34 PageID #: 4140




                                                                    MALONE 009
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 11 of 34 PageID #: 4141




                                                                   MALONE 0010
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 12 of 34 PageID #: 4142




                                                                   MALONE 0011
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 13 of 34 PageID #: 4143




                                                                   MALONE 0012
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 14 of 34 PageID #: 4144




                                                                   MALONE 0013
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 15 of 34 PageID #: 4145




                                                                   MALONE 0014
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 16 of 34 PageID #: 4146




                                                                   MALONE 0015
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 17 of 34 PageID #: 4147




                                                                   MALONE 0016
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 18 of 34 PageID #: 4148




                                                                   MALONE 0017
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 19 of 34 PageID #: 4149




                                                                   MALONE 0018
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 20 of 34 PageID #: 4150




                                                                   MALONE 0019
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 21 of 34 PageID #: 4151




                                                                   MALONE 0020
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 22 of 34 PageID #: 4152




                                                                   MALONE 0021
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 23 of 34 PageID #: 4153




                                                                   MALONE 0022
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 24 of 34 PageID #: 4154




                                                                   MALONE 0023
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 25 of 34 PageID #: 4155




                                                                   MALONE 0024
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 26 of 34 PageID #: 4156




                                                                   MALONE 0025
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 27 of 34 PageID #: 4157




                                                                   MALONE 0026
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 28 of 34 PageID #: 4158




                                                                   MALONE 0027
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 29 of 34 PageID #: 4159




                                                                   MALONE 0028
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 30 of 34 PageID #: 4160




                                                                   MALONE 0029
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 31 of 34 PageID #: 4161




                                                                   MALONE 0030
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 32 of 34 PageID #: 4162




                                                                   MALONE 0031
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 33 of 34 PageID #: 4163




                                                                   MALONE 0032
Case 4:18-cv-00615-ALM Document 126-1 Filed 03/29/19 Page 34 of 34 PageID #: 4164




                                                                   MALONE 0033
